EXHIBIT 10.45



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
 
PAGE
1
OF PAGES

2. AMENDMENT/MODIFICATION NO.
0014
3. EFFECTIVE DATE
10/01/2018
 
4. REQUISITION/PURCHASE NO.
 
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
2543
7. ADMINISTERED BY (If other than Item 6) CODE
14531
Centers for Disease Control and Prevention
Office of Acquisition Services (OAS)
2920 Brandywine Rd, RM 3000
Atlanta, GA 30341-5539
ASPR-BARDA
200 Independence Ave. SW
Room 640-G
Washington, DC 20201-
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State and ZIP Code)
 
(√)
9A. AMENDMENT OF SOLICITATION NO.
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD
 
LANSING, MI 48906-2933
     
9B. DATED (SEE ITEM 11)
     
10A. MODIFICATION OF CONTRACT/ORDER NO.
 
200-2017-92634
X
10B. DATED (SEE ITEM 13)
CODE    026489018
FACILITY CODE
 
12/08/2016
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers ___ is extended, ___ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
N/A
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(√)
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
   
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
 
D. OTHER (Specify type of modification and authority)
Unilateral FAR 42.202, Assignment of Contract Administration
E. IMPORTANT:  Contractor   is not, is required to sign this document and return
________ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
See Page 2
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 
16A. NAME OF CONTRACTING OFFICER
Lauren Peel
15B. CONTRACTOR/OFFEROR
 
 
  
(Signature of person authorized to sign)
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
 
 
BY /s/ Lauren Peel 
(Signature of Contracting Officer)
16C. DATE SIGNED
10/1/18

NSN 7540-01-152-8070 STANDARD FORM 30 (Rev. 10-83)
PREVIOUS EDITION UNUSABLE 30-105 Prescribed by GSA
FAR (48 CFR) 53.243

--------------------------------------------------------------------------------

Pursuant to FAR 42.202, Assignment of Contract Administration, the above
referenced task order is modified as follows:


1.
Change the contract administration office --

FROM:
Centers for Disease Control and Prevention (CDC)
Office of Acquisition Services (OAS)
2920 Brandywine Road
Atlanta, GA 30341-5539
TO:
ASPR-BARDA
200 Independence Ave. SW
Room 640-G
Washington DC 20201


2.
Change the paying office – For goods/services delivered or provided by
9/30/2018, the paying office has not changed and invoices shall be sent to the
Centers for Disease Control and Prevention for those delivered items.  For
goods/services delivered or provided on or after 10/1/2018, see paying office
change below:

FROM:
Centers for Disease Control and Prevention
Financial Management Office (FMO)
PO Box 15580
Atlanta, GA 30333-0080
TO:
PSC/FMS
psc_invoices@psc.hhs.gov


3.
Change the invoice instructions – For goods/services delivered or provided by
9/30/2018, the invoice instructions have not changed and the contractor shall
follow the current Centers for Disease Control and Prevention instructions for
those delivered items.  For goods/services delivered on or after 10/1/2018, see
invoice instructions change below:

TO:
INVOICES - COMMERCIAL
(a) Invoice Submission.
(1) The Contractor shall submit invoices once per month.
(2) A proper invoice, with all required back-up documentation shall be sent
electronically, via email, to the COR mailbox:
(i) Contracting Officer's Representative (COR)
(3) A proper invoice, not including non-invoice related documents (i.e.
deliverables, reports, balance statements) shall be sent electronically, via
email, to:
(i) Contract Specialist via mailbox: [**]
(ii) Financial Management Service (FMS) via mailbox: psc_invoices@psc.hhs.gov
(4) The subject line of your email invoice submission shall contain the contract
number, order number (if applicable), and the number of invoices.  The
Contractor shall send one email per contract per month.  The email may have
multiple invoices for the contract.  Invoices must be in the following formats:
PDF, TIFF, or Word.  No Excel formats will be accepted.  The electronic file
cannot contain multiple invoices; example, 10 invoices requires 10 separate
files (PDF or TIFF or Word).
(5) Invoices shall be submitted in accordance with the contract terms, i.e.
payment schedule, progress payments, partial payments, deliverables, etc.
(6) All calls concerning contract payment shall be directed to the COR.
(7) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR Part 1315.
(b) Invoice Elements.
(1) In accordance with FAR 52.212-4, Contract Terms and Conditions-Commercial
Items, the Contractor shall submit an electronic invoice to the email addresses
designated in the contract to receive invoices.  A proper invoice must include
the following items:
(i) Name and address of the Contractor;
(ii) Invoice date and number;
(iii) Contract number, contract line item number and, if applicable, the order
number;
(iv) Description, quantity, unit of measure, unit price and extended price of
the items delivered;
(v) Shipping number and date of shipment, including the bill of lading number
and weight of shipment if shipped on Government bill of lading;
(vi) Terms of any discount for prompt payment offered;
(vii) Name and address of official to whom payment is to be sent;
(viii) Name, title, and phone number of person to notify in event of defective
invoice; and
(ix) Taxpayer Identification Number (TIN).  The Contractor shall include its TIN
on the invoice only if required elsewhere in this contract.
(x) Electronic funds transfer (EFT) banking information.
(A) The Contractor shall include EFT banking information on the invoice.
(B) In accordance with the requirements of the Debt Collection Improvement Act
of 1996, all payments under this order will be made by electronic funds transfer
(EFT).  The Contractor shall provide financial institution information to the
Finance Office designated above in accordance with FAR 52.232-33 Payment by
Electronic Funds Transfer - System for A ward Management.
(2) Additionally, the Program Support Center (PSC) requires:
(i) the invoice to break-out price/cost by contract line item number (CLIN) as
specified in the pricing section of the contract
(ii) the invoice to include the Dun & Bradstreet Number (DUNS) of the Contractor


4.
Change the Contracting Officer –

TO:
[**]
Email: [**]
Phone:[**]


5.
All other items and terms and conditions remain unchanged.

--------------------------------------------------------------------------------

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS
ITEM
 
SUPPLIES / SERVICES
 
QTY / UNIT
   
UNIT PRICE
   
EXTENDED PRICE
   
0001
 
Biothrax/AVA
Delivery Address: TBD
Delivery Dates: Through [**]
 
Fund partial order: [**] doses
($[**])
 
[**] Doses
   
$
[
**]
 
$
[
**]
 
1001
 
Biothrax/AVA
 
[**] Doses
   
$
[
**]
 
$
[
**]
 
1002
 
COR Change
   
[
**]
 
$
[
**]
 
$
[
**]
 
1003
 
Biothrax/AVA
[**].
 
[**] Doses
   
$
[
**]
 
$
[
**]
 
1004
 
Payment Instructions Update Modification request Payment Instructions in Notice
of Assignment for Contract 200-2017-92634.  ABA No:[**];Bank Name: [**];
Account#: [**]; Account Name: Emergent Biosolutions Inc.
   
[
**]
 
$
[
**]
 
$
[
**]
 
1005
 
Biothrax/AVA
 
[**]Doses
   
$
[
**]
 
$
[
**]
 
1006
 
Biothrax/AVA
   
[
**]
 
$
[
**]
 
$
[
**]
 
2001
 
Biothrax/AVA
   
[
**]
 
$
[
**]
 
$
[
**]
 
2002
 
Biothrax/AVA
[**].
 
Please see attached documents.
 
[**] Doses
   
$
[
**]
 
$
[
**]
 
2003
 
Biothrax/AVA
[**].
 
Please see attached documents.
 
[**] Doses
   
$
[
**]
 
$
[
**]
 
2004
 
Biothrax/AVA
 
[**] Doses
   
$
[
**]
 
$
[
**]
 
2005
 
Biothrax/AVA
   
[
**]
 
$
[
**]
 
$
[
**]
 
2006
 
Biothrax/AVA
 
[**] Doses
   
$
[
**]
 
$
[
**]



Option 2 Option 1 Items:
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0002
 
Biothrax/AVA
[**]
[**] Doses
 
$
[
**]
 
$
[
**]



Option 3 Option 2 Items:
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0003
 
Biothrax/AVA
Delivery Address: TBD
Delivery Dates: Through [**]
[**]Doses
 
$
[
**]
 
$
[
**]



Option 4 Option 3 Items:
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0004
 
Biothrax/AVA
Delivery Address: TBD
Delivery Dates: Through [**]
[**]Doses
 
$
[
**]
 
$
[
**]



Option 5 Option 4 Items:
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0005
 
Biothrax/AVA
Delivery Address: TBD
Delivery Dates: Through [**]
[**]Doses
 
$
[
**]
 
$
[
**]




